Citation Nr: 1127565	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral ingrown toenails.  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical and lumbar spines.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for Chlamydia.  

5.  Entitlement to an initial increased rating for major depression disorder and general anxiety disorder, currently evaluated as 10 percent disabling.  

6.  Entitlement to an initial increased (compensable) rating for molluscum contagious on the forehead (claimed as rash throughout the body).  

7.  Entitlement to an initial increased (compensable) rating for scar, status post cyst removal from the long finger of the left hand (claimed as residuals left middle finger cyst and fractured knuckle).  

8.  Entitlement to an initial increased (compensable) rating for status post fracture, ring finger of the left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The RO of jurisdiction is presently Atlanta, Georgia.  

The Board notes that the appeal initially included the issues of entitlement to service connection for hemorrhoids, bilateral carpal tunnel syndrome, and a left shoulder disability.  A March 2010 rating decision granted the claims.  As such, the issues of entitlement to service connection for hemorrhoids, bilateral carpal tunnel syndrome, and a left shoulder disability are no longer the subject of appellate review.

The issues of service connection for bilateral ingrown toenails and DDD of the cervical and lumbar spines, and initial ratings for molluscum contagious, major depression disorder and general anxiety disorder, scar, status post cyst removal from the long finger of the left hand, and status post fracture, ring finger of the left hand being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Right ear hearing loss for VA purposes is not shown.  

2.  While he was treated for Chlamydia in service, the evidence establishes that the Veteran does not have a current diagnosis of Chlamydia, and that the infection resolved without residual disability.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  Chlamydia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2005.  The letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  With that letter, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private medical records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment, private, and VA treatment records with the claims file.  No outstanding evidence has been identified.

The Veteran underwent VA examinations in August 2005 and January 2010 for the purpose of ascertaining whether the Veteran has right ear hearing loss and Chlamydia due to service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were more than adequate, as they were predicated on a full reading of the Veteran's VA medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, the Veteran was provided an opportunity to set forth his contentions at a hearing.  He declined the opportunity.  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a).  

Here, additional evidence was received from the Veteran after his claim was last reviewed by the RO in March 2010.   A valid waiver of RO/AOJ consideration is not of record.  Rather, in a statement received in March 2011, the Veteran expressly indicated that he wanted his appeal remanded so that the AOJ could consider the additional evidence.  

However, notwithstanding this request, the Board finds that its consideration of the claims for service connection for right ear hearing loss and Chlamydia would not result in prejudice to the Veteran.  Specifically, the claims for service connection for right ear hearing loss and Chlamydia were denied because the evidence failed to show a current diagnosis of either condition.  The evidence received after the March 2010 SSOC contains no findings with respect to right ear hearing loss or Chlamydia.  It is therefore not pertinent to either of the claims.  Put another way, as the evidence is not relevant to the claims for service connection right ear hearing loss or Chlamydia, there is no prejudice to the Veteran in the Board rendering the following decision.
 
In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be established when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  


Chlamydia

The Veteran maintains that he had Chlamydia in service and that he still has this condition to date.  

Service treatment records show that in August 1989, the Veteran was seen complaining of burning sensations during urination with yellowish-green discharge from his penis for 2 days duration.  The impression was possible Chlamydia.  The condition was treated with a prescription that was discontinued 5 days later.  He was prescribed another medication.  

In August 2005, the Veteran underwent a QTC examination for VA purposes.  He complained of Chlamydia since 1989.  He stated that he urinated 9 times a day at 2 hour intervals and 6 times a night at 1 hour interval.  He related he did not have any problems starting urinating nor did he have urinary incontinence.  He stated that he was impotent for 20 years and unable to achieve an erection.  Vaginal penetration with ejaculation was not possible.  He stated that his sexual dysfunction was not caused by any disease disorder.  He did not receive any treatment for his impotence.  Examination of the penis and testicles revealed normal findings.  The pertinent diagnosis was that there was no pathology to diagnose Chlamydia.  

Treatment records from VA and Yulee Family Practice make no reference to an active Chlamydia infection or the chronic residuals related thereto.  On the contrary, multiple notes from 2006 indicate that the Veteran specifically denied having any genitourinary system symptoms.  Reference was made to the Veteran suffering from erectile dysfunction.  However, service connection for erectile dysfunction is already in place.

In January 2010, the Veteran underwent a VA examination.  The Veteran gave a history of Chlamydia with an onset date of 1989.  He stated that while in service, he was diagnosed and treated for Chlamydia.  He denied any present symptoms related to Chlamydia.  Examination of the penis, testicles, and prostrate were normal.  The pertinent diagnosis was Chlamydia resolved, with no residuals.  

A review of the evidence of record reveals that the Veteran had possible Chlamydia in service.  He was treated with two separate medications for the condition.  In 2005, he underwent a QTC examination for VA purposes where no diagnosis of Chlamydia was made.  His penis and testicles were found to be normal.  In January 2010, the examiner indicated, in pertinent part, that the Veteran had Chlamydia in service, which resolved without residual disability.  Based on the medical evidence of record, the Veteran may have had Chlamydia on one occasion in service, but since that time, he has not had another bout of the condition.  Of import is that on the Veteran's most recent VA examination, he indicated that he had no current symptoms with regard to Chlamydia.  Therefore, service connection is not warranted for Chlamydia, as he no longer has the condition as it resolved during service without residual disability.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of Chlamydia at any time during the period under appellate review.  

Thus, absent the Veteran's personal statements, there is no evidence that he currently suffers from Chlamydia.  Consideration has been given to the Veteran's statements asserting that he had Chlamydia in service which he claims has resulted in a chronic condition presently.  He is competent to report symptoms such as pain in the genital area.  However, the Veteran is not competent to diagnose a disability such as this.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because Chlamydia is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Indeed, as discussed above, Chlamydia has not been shown on examination, since the one time in service in 1989.  Therefore, the Veteran's unsubstantiated statements regarding the claimed disability are found to lack competency.

Thus, since the evidence does not show that he presently has Chlamydia, there is no basis upon which to grant service connection.  Service connection for Chlamydia is not warranted.  

Hearing loss

The Veteran asserts that service connection is warranted for right ear hearing loss based on service incurrence.  He maintains that he has this disability and it has been gradual throughout service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385.  

In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records are devoid of findings or diagnoses of right ear hearing loss for VA purposes.  

In April 1985, the Veteran complained of right ear pain of one day duration.  He was diagnosed with otitis externa.  He was prescribed Cortisporin for 5 days.  

In September 1985, the Veteran underwent an audiogram.  His right ear hearing findings were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
0
0







In November 1985, the Veteran complained of right ear pain of 2 days duration.  He denied dizziness.  There was no drainage or cold symptoms noted.  Examination was normal.  The assessment was otitis externa.  The right ear canal had erythmous noted.  He was told to return to the clinic in 48 hours or earlier if his symptoms worsened.  Two days later, he was seen complaining of worsening symptoms despite use of Cortisporin.  Physical examination revealed mild redness, and small erythmous.  The assessment was early cellulitis.  

In March 1986, the Veteran underwent an audiogram.  The findings were :




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5







In July 1987, the Veteran was seen again with complaints of a right earache.  The diagnosis was Eustachian tube dysfunction.  He was prescribed Pseudophedrin and Tylenol and told to return to the clinic as needed.  

In October 1987, the Veteran was seen to refill a prescription for medication to treat otitis serous, by history.  

In March 1988, the Veteran underwent another audiogram which showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
0
0







The findings were no hearing loss.  

The Veteran was seen in November 1991 complaining of ear pain.  The diagnosis was otitis of the right ear.  

In November 1991, the Veteran underwent an audiogram with two follow-up audiograms within three days of each other.  The findings were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20











HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
10
20











HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10







Two years later, in November 1993, the Veteran underwent another audiogram with a follow-up within 3 days of the first audiogram.  The findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
0










HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
5








In April 2002, the Veteran underwent an audiogram.  The findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
15
15







In August 2005, the Veteran underwent an audiogram for VA purposes.  The findings were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
20







In September 2005, the Veteran underwent a QTC examination for VA purposes.  An audiology examination was performed.  The Veteran gave past history of loud noise exposure working with power tools with a suspicion of hearing change over recent years.  The ears showed no evidence of bacterial infection.  Tympanic membranes were intact and mobile.  The audiometry findings were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15







The speech discrimination findings in the right ear were 100 percent.  


Since service, the Veteran underwent a VA audiology examination in January 2008.  He complained of hearing loss in the right ear.  He stated that while in service, he was exposed to engine room, motor and diesel engine, submarine, shipboard, and electronic noises.  He also was exposed to rifle and pistol fire on the range, all with hearing protection.  As a civilian, he was exposed to motorcycle noise for 2 years without hearing protection.  Puretone threshold audiometry examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20







Speech recognition score in the right ear was 94 percent.  The Veteran's right ear hearing was determined to be clinically normal.  

As to the Veteran's right ear hearing loss, there is no evidence of right ear hearing loss for VA purposes in service or at any time during the period under appellate review.  Again, while service treatment records show that the Veteran's right ear hearing was evaluated on numerous occasions in service, there was no evidence of right ear hearing loss.  All of the audiograms performed in were within normal limits for VA purposes.  More importantly, as indicated, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having right ear hearing loss for VA purposes.  The August 2005 VA examination revealed normal hearing in the right ear.  

As previously stated, a hearing loss disability is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000Hz. are considered when determining whether or not the Veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had right ear hearing loss for VA purposes in service or shown thereafter.  

The Board has considered the Veteran's statements submitted through written correspondence, with respect to his reduced hearing acuity in the right ear.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the current audiometric results fail to establish that he currently has a right ear hearing loss for VA compensation purposes.  His medical records since service made no reference to a past medical history of a problem/condition of right ear hearing loss, especially when he has been treated and lists other conditions.  

The presence of a current right ear hearing loss disability is paramount.  As this is lacking, the claim of entitlement to service connection for right ear hearing loss is denied. 

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Chlamydia and right ear hearing loss disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims for service connection for Chlamydia and right ear hearing loss must be denied. 38 U.S.C.A. § 5107.  


ORDER

Service connection for Chlamydia is denied.  

Service connection for right ear hearing loss is denied.  


REMAND

The Veteran claims service connection for bilateral ingrown toenails and DDD of the cervical and lumbar spines and an initial increased rating for scar, status post cyst removal from the long finger of the left hand, status post fracture, ring finger of the left hand and major depression and general anxiety disorder.  Private treatment records were received by VA in May 2010 and June 2010 without a waiver from the Veteran to have the RO first review the evidence submitted with the appeal.  The evidence appears to be relevant to these issues.  In March 2011, the Veteran submitted a letter indicating that he wanted this evidence remanded to the RO for review of the additional evidence prior to final adjudication by the Board.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2010).  

Additionally, medical evidence was submitted to the Board in June 2010 and November 2010, with a waiver of review by the RO from the Veteran's former representative.  However, since this service representative was no longer the Veteran's representative of record at the time of the waiver, and the Veteran nor his present representative waived review of the evidence, this medical evidence must also be remanded to have the RO first review the evidence submitted on appeal.  See 38 C.F.R. § 20.1304(c) 2010.  

Further, the Veteran has indicated that his molluscum contagious is more severe than the present noncompensable rating reflects.  In 2004, while in service, the molluscum contagious was on the Veteran's forehead, temples and cheeks.  After service in 2005, the condition was specifically on his forehead.  In January 2008, the condition was on his forehead, indicating 20 papules on the forehead.  In January 2010, there were 10 papules noted on the forehead.  In none of examination reports were photographs of the condition associated with the report.  Although the most recent examiner stated that there was no disfigurement, it is not clear from the record whether or not this condition meets the standard of disfigurement according to Diagnostic Code 7800, to include whether any of the 8 characteristics of disfigurement have been shown. 38 C.F.R. § 4.118 (2010).  

If the findings or an opinion and/or examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  The information of record is inadequate for rating the Veteran's molluscum contagious.  Additional examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to arrange for the Veteran to undergo a VA dermatology examination by a physician to determine the current severity of his service-connected molluscum contagious.  The Veteran's claims folder must be made available to the physician for review in this case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed, and the report should identify and contain findings concerning any scars/papules produced by the service-connected molluscum contagious.  Unretouched color photographs of the affected areas should be accomplished and those photographs should be included in the claims folder for further review.  The examiner should indicate whether the Veteran's scars/papules meet any of the characteristics of disfigurement set forth in 38 C.F.R. § 4.118.  All examination findings, along with a complete rationale for all opinions expressed, should also be set forth in the examination report.  

2.  Thereafter, all evidence submitted to the Board in May 2010, June 2010, and November 2010 without a waiver and also with a waiver from the Veteran's prior representative, should be reviewed and considered in connection with the adjudication of the issues of service connection for bilateral ingrown toenails and DDD of the cervical and lumbar spines and an initial increased rating for scar, status post cyst removal from the long finger of the left hand, status post fracture, ring finger of the left hand and major depression and general anxiety disorder.  

3.  Then readjudicate all of the issues above on remand.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


